                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:20-cv-00185-MR

JASON D. MOSLEY,            )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                    ORDER
                            )
                            )
N.C. DEPARTMENT OF          )
PUBLIC SAFETY,              )
                            )
         Defendant.         )
___________________________ )

      THIS MATTER is before the Court on its own motion on review of the

docket in this matter.

      On November 6, 2020, pro se Plaintiff Jason D. Mosley (“Plaintiff”), a

prisoner of the State of North Carolina currently incarcerated at Alexander

Correctional Institution in Taylorsville, North Carolina, filed a “Petition for

Judicial Review” with this Court. [Doc. 1]. Plaintiff seeks “judicial relief, by

way of transfer” and reversal of a decision by the Grievance Resolution

Board. [Doc. 1 at 3]. Plaintiff filed his Complaint without paying the filing fee

and without filing an application to proceed without prepayment of fees. On

November 19, 2020, the Clerk of Court sent Plaintiff a deficiency notice

advising Plaintiff that he must file an application to proceed without


         Case 5:20-cv-00185-MR Document 4 Filed 02/02/21 Page 1 of 2
prepayment of fees or pay the filing fee within 21 days. [Doc. 3]. The Clerk

enclosed a copy of the application and advised the Plaintiff that his failure to

comply may result in the dismissal of this action without prejudice for failure

to prosecute. [Id.].

      At this time, Plaintiff has failed to file the application to proceed without

prepayment of fees or pay the filing fee. As such, the Court will dismiss

Plaintiff’s Complaint without prejudice to refile a complaint if he so chooses.

      IT IS, THEREFORE, ORDERED that:

      1.      Plaintiff’s Complaint [Doc. 1] is dismissed without prejudice for

              failure to comply with the Clerk’s Notice of Deficiency [Doc. 3].

      2.      The Clerk is instructed to terminate this action.

      IT IS SO ORDERED.
                                      Signed: February 2, 2021




           Case 5:20-cv-00185-MR Document 4 Filed 02/02/21 Page 2 of 2
